Exhibit 3
Al Nahyan, Sheikh Ahmed Bin Saif                    November 8, 2018

                                                                 1
                 IN THE UNITED STATES DISTRICT COURT

                 FOR THE EASTERN DISTRICT OF VIRGINIA

      ------------------------------------x

      NORTHSTAR AVIATION, LLC, et al.,        :

       Plaintiffs/Counterclaim Defendants,: Civil Action

                  vs.                         : No. 1:18cv191-

      ALDEN BURT ALBERTO,                     : TSE-JFA

        Defendant/Counterclaim Plaintiff. :

      ------------------------------------x



          VIDEOTAPED DEPOSITION OF SHEIKH AHMED BIN SAIF

                              AL NAHYAN

                           McLean, Virginia

                      Thursday, November 8, 2018

                              9:31 a.m.




      Job No.:   44473

      Reported by:    Elizabeth Mingione, RPR




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Al Nahyan, Sheikh Ahmed Bin Saif                  November 8, 2018

                                                                 25
  1   education, the doctorate?

  2          A.   Yes.
  3          Q.   I want to talk about your work experience

  4   after that.   So after you finished your doctorate,

  5   what was your first work experience after that?     What

  6   company did you work for?

  7          A.   I was in the Air Force.
  8          Q.   Okay.   And how long were you in the Air

  9   Force?

 10          A.   A long time, maybe 15, 20 years.
 11          Q.   And as a part of your duty in the Air Force

 12   you flew planes, correct?

 13          A.   Yes.
 14          Q.   Okay.   And then once you got out of the

 15   military, what's your first company that you worked

 16   for.

 17          A.   Undersecretary of the Civil Aviation.
 18          Q.   That's -- that's a position you ultimately

 19   became the head of the civil aviation, correct?

 20          A.   Civil aviation.   Yes.
 21          Q.   Okay.   And that was a -- is that like a

 22   government position that you held within Abu Dhabi?




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Al Nahyan, Sheikh Ahmed Bin Saif                   November 8, 2018

                                                                 26
  1          A.   Yes.
  2          Q.   And is that a full-time position such that

  3   you weren't working at another airline during that

  4   time?

  5          A.   Full-time.
  6          Q.   Okay.   When did you start with Gulf Air as

  7   CEO?

  8          A.   I think 1996.
  9          Q.   Do you remember how long you stayed in that

 10   position?

 11          A.   Four years.
 12          Q.   Four years until 2000?

 13          A.   Okay.   Because the Gulf Air was owned by
 14   four different countries, and every -- every time they
 15   pick one of these countries to be a CEO, and because I
 16   was in the civil aviation, they -- they picked me,
 17   hired me.
 18          Q.   So you said it was owned by four -- not

 19   four different emirates but four different countries?

 20          A.   Yes.    Oman, Qatar, Abu Dhabi, and Bahrain.
 21          Q.   Did you have any personal ownership

 22   interest in Gulf Air?




                   Henderson Legal Services, Inc.
202-220-4158                       www.hendersonlegalservices.com
Al Nahyan, Sheikh Ahmed Bin Saif                  November 8, 2018

                                                               42
  1   Bin Saif, the NorthStar companies have not run out of

  2   money so that they had to close their business,

  3   correct?

  4        A.    It doesn't mean that we are not operating.
  5   It doesn't mean that we are operating, that we are in
  6   good health, or we are in good condition.
  7        Q.    Okay.

  8        A.    We have obligations.   We have project that
  9   was -- we were supposed to get in Iraq, and the money
 10   is gone.
 11        Q.    You are about to get -- NorthStar is about

 12   to get a follow-on contract with the UAE Air Force

 13   soon, worth somewhat in excess of $60 million; is that

 14   correct?

 15        A.    Yes.
 16        Q.    Okay.

 17        A.    But -- but this has nothing to do with the
 18   company and how healthy it is.
 19        Q.    Okay.   We'll get into that later on.   I

 20   just wanted to understand that the company is still

 21   operating, correct?

 22        A.    Yes.




                  Henderson Legal Services, Inc.
202-220-4158                      www.hendersonlegalservices.com
Al Nahyan, Sheikh Ahmed Bin Saif                    November 8, 2018

                                                                 76
  1        Q.     Okay.     And do you remember during that

  2   meeting with Mr. Alberto that you and Mr. Alberto

  3   talked about business terms to go into business

  4   together?

  5        A.     Like what?
  6        Q.     I'm just asking you just generally.

  7        A.     He was briefing me about the business they
  8   have.    That's it.
  9        Q.     Okay.     And what did he say about the

 10   business that he had?

 11        A.     He said that he has business in Saudi
 12   Arabia, Kuwait, and different markets.     And of course
 13   it wasn't true, not true, is not -- I didn't say it's
 14   not true, but it was just talk.
 15        Q.     Did he also mention that he wanted to start

 16   a business in order to pursue the follow-on work from

 17   R2 after its liquidation?

 18        A.     How is that?    Can you repeat?
 19        Q.     In your meeting with Mr. Alberto in London

 20   -- you have a house in London; is that correct?

 21        A.     Yes, I have.
 22        Q.     In your meeting with Mr. Alberto in London,




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Al Nahyan, Sheikh Ahmed Bin Saif                 November 8, 2018

                                                                77
  1   did Mr. Alberto ask you to go into business with him

  2   to do the attack helicopter work for the UAE Air

  3   Force?

  4         A.   I knew about this project.
  5         Q.   Okay.   And you knew about the project

  6   because Mr. Alberto told you about the project,

  7   correct?

  8         A.   No.   Not only him, there is also they saw
  9   that they can work with us or with me personally
 10   because we can take this project and perform it.    And
 11   thanks to God, we were able to get this project and
 12   work on it.
 13         Q.   Okay.   Thanks to God, but also thanks to

 14   Reno Alberto for getting the contract, correct?

 15         A.   No.   No.
 16         Q.   What did you specifically do in order to

 17   get this contract?

 18         A.   This contract from -- this contract, I got
 19   it.   Four years he was the CEO and he didn't bring any
 20   project.
 21         Q.   CEO of what company?

 22         A.   When he was in my -- working for us in




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Al Nahyan, Sheikh Ahmed Bin Saif                 November 8, 2018

                                                               153
  1   salaries; he would go to someone who would -- raising
  2   his own salary.   And then he would get the approval
  3   from someone who is reporting to him, to raise his own
  4   salary.
  5              He didn't go to the board.   He just did
  6   those things that he was not supposed to do as a CEO.
  7        Q.    Sheikh Bin Saif, you knew in 2013 that Mr.

  8   Alberto was paying himself a salary, didn't you?

  9        A.    Of course he would have a salary, but the
 10   raises that he used to add without any approvals.
 11        Q.    Did you ever ask him any questions in 2013

 12   about his pay or his bonus?

 13        A.    I -- before that, we didn't know.   Okay.
 14   So he -- he would -- in the board meeting he would say
 15   we have distributed the -- an amount which is 100
 16   percent; 90 percent of this amount would go to him as
 17   bonus for him, without getting any approval.   And the
 18   board would think that the 100 percent is going to
 19   everybody else and not to him.
 20        Q.    So, do I understand --

 21        A.    Excuse me.
 22        Q.    Oh, you are still talking.




                  Henderson Legal Services, Inc.
202-220-4158                      www.hendersonlegalservices.com
Al Nahyan, Sheikh Ahmed Bin Saif                  November 8, 2018

                                                                180
  1   meeting on October 17, 2017, and stayed for the whole

  2   board meeting, didn't he?

  3        A.    I think so.
  4        Q.    Okay.    And in fact, Sheikh Bin Saif, you

  5   only stayed for a small portion of that board meeting,

  6   isn't that true?    You only stayed for first 10, 15

  7   minutes of the board meeting; isn't that true?

  8        A.    Yes.
  9        Q.    Okay.    Why did you leave the board meeting

 10   so soon?

 11        A.    Because the information was available.      The
 12   financial manager and Reno was there.    Deloitte were
 13   also present.    So I didn't think, you know, that I'm
 14   -- I staying would make any difference.
 15        Q.    So at no point during the board meeting did

 16   you ever question Mr. Alberto about any amounts of

 17   bonuses; isn't that true?

 18        A.    We talked about the agenda that was set for
 19   the meeting.    So what I knew that they didn't want to
 20   -- so they didn't want to give the information to the
 21   financial auditor, Deloitte; they didn't want to give
 22   the information.




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Al Nahyan, Sheikh Ahmed Bin Saif                  November 8, 2018

                                                                 181
  1          Q.   Who is they?

  2          A.   Definitely Reno because he's the
  3   responsible -- he's the responsible from A to Z as the
  4   CEO.
  5          Q.   But Mr. Alberto and Mr. Ali stayed in the

  6   board meeting for the whole duration of the board

  7   meeting, and you did not.    So how do you know they did

  8   not give information?

  9          A.   So the information was asked from them.    It
 10   was not given to them.
 11          Q.   Who was it asked by, if you weren't there?

 12          A.   When the meeting started, I started -- I
 13   don't have one company.    I have more than one company.
 14   So Ali was there, and the head of the finance
 15   department, and I have my personal office also.    Reno
 16   said I need two days to gather this information.     And
 17   after the two days, as I said, he left.   He traveled.
 18          Q.   But he still could have gotten you the

 19   information before you revoked his power of attorney

 20   even if he wasn't physically in Abu Dhabi, couldn't

 21   he?

 22          A.   We didn't strip him of the power of




                   Henderson Legal Services, Inc.
202-220-4158                       www.hendersonlegalservices.com
Al Nahyan, Sheikh Ahmed Bin Saif                     November 8, 2018

                                                                 205
  1                     C E R T I F I C A T E

  2   UNITED STATES OF AMERICA     )

  3                              ss:

  4   COMMONWEALTH OF VIRGINIA     )

  5              I, ELIZABETH MINGIONE, Notary Public within

  6   and for the Commonwealth of Virginia do hereby

  7   certify:

  8              That the witness whose deposition is

  9   hereinbefore set forth was duly sworn, and that the

 10   within transcript is a true record of the testimony

 11   given by such witness.

 12              I further certify that I am not related to

 13   any of the parties to this action by blood or marriage

 14   and that I am in no way interested in the outcome of

 15   this matter.

 16              IN WITNESS WHEREOF, I have hereunto set my

 17   hand this _______day of _____________, 20_____.

 18

 19                                    _______________________

 20   Notary Registration No. 104119

 21   My Commission Expires:

 22   May 31, 2019




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
